DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RODNEY BURCH,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2808

                          [November 16, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case Nos. 1989CF010442AMB and 1989CF009936AMB.

   Rodney Burch, Century, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.